Filed 4/29/15 P. v. Ortiz CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B260088

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA021153)
         v.

RICARDO ORTIZ,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of the County of Los Angeles.
William C. Ryan, Judge. Affirmed.
                                                          _____
         Jonathan B. Steiner and Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                                         ______
       On June 18, 2014, Ricardo Ortiz filed a petition to recall his sentence pursuant to
Penal Code section 1170.1261, which codifies part of the “Three Strikes Reform Act”
(Prop. 36, § 6, as approved by voters, Gen. Elec. (Nov. 6, 2012), effective Nov. 7, 2012).
On October 20, 2014, the trial court denied the petition with prejudice on the ground
that Ortiz’s third-strike offense rendered him ineligible for resentencing under
section 1170.126. Ortiz filed a notice of appeal. (Teal v. Superior Court (2014)
60 Cal. 4th 595, 601 [order denying motion to recall sentence under § 1170.126 is
appealable].)
       We appointed counsel to represent Ortiz in the matter. After examining the
record, counsel filed a Wende brief raising no issues on appeal and requesting that
we independently review the record. (People v. Wende (1979) 25 Cal. 3d 436.) On
February 9, 2015, we directed appointed counsel to immediately send the record on this
appeal and a copy of the opening brief to Ortiz and notified Ortiz that within 30 days
from the date of the notice he could submit by letter or brief any ground of appeal,
contention or argument he wished us to consider. After receiving an extension of time,
Ortiz filed a brief on April 6, 2015.
       We have examined the entire record and determined that, because Ortiz’s
third-strike offense for first degree burglary (§§ 459, 460) is a serious felony (§ 1192.7,
subds. (c)(18)), he cannot benefit from the provisions of section 1170.126. (§ 1170.126,
subds. (b) & (e)(1).) In his brief, Ortiz fails to present any ground on which the trial
court erred in denying the petition to recall his sentence. Rather, Ortiz complains that,
while serving his prison term, he is not receiving the proper amount of conduct credits
based on his underlying sentence. Ortiz’s complaint is not appropriately raised in this
appeal from the order denying his petition to recall his sentence. (See In re Carson
(1979) 95 Cal. App. 3d 123, 125 [complaints regarding inappropriate execution of
sentence raised after appeal from conviction addressed on petition for writ of habeas
corpus].) We are satisfied that Ortiz’s attorneys have fully complied with their

1
       Statutory references are to the Penal Code.

                                              2
responsibilities and that no arguable appellate issue exists. (People v. Wende, supra,
25 Cal.3d at p. 441; People v. Kelly (2006) 40 Cal. 4th 106, 110.)
                                     DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED.




                                                 ROTHSCHILD, P. J.
We concur:



              CHANEY, J.



              JOHNSON, J.




                                             3